Citation Nr: 0528505	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  99-16 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been presented 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for tinnitus.  

2.  Whether new and material evidence has been presented to 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for stomach problems, 
claimed as secondary to service-connected shell fragment 
wound residuals of the abdomen.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.  He served in Vietnam and received numerous awards and 
decorations, to include the Combat Infantryman Badge, Purple 
Heart, Bronze Star Medal, Vietnam Service Medal and Vietnam 
Campaign Medal.

Procedural history

The remote procedural history of this case will be discussed 
in the Reasons and Bases section, below.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona which determined that new and material 
evidence had not been submitted which was sufficient to 
reopen the veteran's claims of entitlement to service 
connection for tinnitus and for stomach problems.  
During the course of this appeal, the veteran's claims folder 
was transferred to Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania.

This case was previously before the Board and was remanded in 
November 2003. 
In March 2005, the VA Appeals Management Center issued a 
supplemental statement of the case (SSOC) which continued to 
deny the veteran's claims. 

Issues not currently on appeal

The Board notes that the veteran's appeal originally included 
the issues of entitlement to service connection for a 
disorder manifested by dizziness, vertigo, disequilibrium and 
loss of balance; entitlement to service connection for a 
fractured right ankle; and entitlement to service connection 
for fracture at the base of the proximal phalanx of the right 
3rd toe.  During the pendency of the appeal, the RO, in a 
March 2005 rating decision, granted service connection for 
dizziness, vertigo, disequilibrium and loss of balance, 
evaluated as 10 percent disabling; a fractured right ankle, 
evaluated as noncompensably disabling; and fracture at the 
base of the proximal phalanx of the right 3rd toe, evaluated 
as noncompensably disabling.  
The appeal has thus been rendered moot as to those three 
issues.

The veteran was notified of this decision and did not file a 
notice of disagreement.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the effective date and the compensation level assigned for 
the disability].

Remanded issue

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim for service connection for 
stomach problems is reopened.  The Board further finds that 
additional development of the evidence is necessary prior to 
rendering a decision on the merits as to the underlying 
issue.  This issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required


FINDINGS OF FACT

1.  An unappealed rating decision in July 1993 denied the 
veteran's claim of entitlement to service connection for 
tinnitus.  

2.  Evidence submitted since the July 1993 RO decision does 
not bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for tinnitus.

3.  An unappealed rating decision in July 1993 denied the 
veteran's claim of entitlement to service connection for 
stomach problems as secondary to service-connected shell 
fragment wound residuals of the abdomen.  

4.  Evidence received subsequent to the July 1993 RO rating 
decision bears directly and substantially on the specific 
matter of the veteran's claim of entitlement to service 
connection for stomach problems as secondary to service-
connected shell fragment wound residuals of the abdomen.


CONCLUSIONS OF LAW

1.  The July 1993 rating decision is final.  Evidence 
received since the July 1993 rating decision is not new and 
material and the veteran's claim of entitlement to service 
connection for tinnitus is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in effect prior 
to August 29, 2001); 38 C.F.R. §§ 3.104(a), 20.1103 (2004).

2.  The July 1993 rating decision is final.  Evidence 
received since the July 1993 rating decision is new and 
material and the veteran's claim of entitlement to service 
connection for stomach problems as secondary to service-
connected shell fragment wound residuals of the abdomen is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (as in effect prior to August 29, 2001); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for 
tinnitus and stomach problems.  As a preliminary matter, 
however, the Board must determine whether new and material 
evidence has been received which is sufficient to reopen the 
veteran's claims, which were previously and finally denied in 
an unappealed July 1993 rating decision.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for claim, 
making RO determination in that regard irrelevant.]   

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
claimant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 1998 statement of the case (SOC) and 
the January 2003 and March 2005 supplemental statement of the 
case (SSOC) of the pertinent law and regulations, of the need 
to submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims.  

More significantly, a letter was sent to the veteran in April 
2004, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  The letter informed the veteran what the evidence must 
show to establish entitlement to service connection, namely: 
(1) an injury or disease in service; (2) current physical or 
mental disability: and (3) a relationship between the current 
disability and the event in service.  The letter also 
informed the veteran that to establish service connection for 
a disability on a secondary basis the evidence must show a 
relationship between the claimed condition and the service-
connected disability.  In addition, the April 2004 VCAA 
letter informed the veteran that in order for VA to 
reconsider his claims he must submit new and material 
evidence.  The letter stated the following:

	To qualify as new, the evidence must be submitted to VA 
for the first time.

	In order to be considered material evidence, the 
additional information must
	relate to an unestablished fact necessary to 
substantiate your claim. 

New and material evidence must raise a reasonable 
possibility, that when considered with all the evidence of 
record (both new and old), that the conclusion would change.  
The evidence can't simply be redundant (repetitive) or 
cumulative of that which we had when we previously decided 
your claim.  

See the April 6, 2004 letter, page 2.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2004 VCAA letter, the RO notified the veteran that VA was 
responsible for getting "Relevant records from any Federal 
agency.  This may include medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  See the April 6, 2004 letter, page 6.  The 
RO also informed the veteran that VA will make reasonable 
efforts to obtain "Relevant records not held by any Federal 
agency.  This may include records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the April 2004 VCAA letter advised the veteran 
to give the RO enough information about relevant records so 
that they could request them from the agency or person who 
has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 CFR § 3.159(b)(1) (2004).  In this case, the 
April 2004 letter informed the veteran: "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  See the April 6, 2004 letter, page 
2.  

The Board therefore finds that the April 2004 letter, the 
October 1998 SOC, and the January 2003 and March 2005 SSOC 
properly notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claims, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

The Board further notes that, even though the April 2004 VCAA 
letter requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the April 2004 letter.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
by rating decision in August 1998.  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004).  The Board notes, however, 
that such a situation was a legal and practical impossibility 
because the initial adjudication pre-dated the enactment of 
the VCAA in November 2000.   The General Counsel of VA has 
rendered an opinion that failure to provide VCAA notice prior 
to the enactment of the VCAA does not constitute error.  See 
VAOPGCPREC 7-04 [failure to provide VCAA notice prior to the 
enactment of the VCAA does not constitute error].

The Board's November 2003 remand was calculated, in part, to 
ensure that appropriate notice was provided to the veteran 
under the VCAA.  As has been discussed above, this was 
accomplished.  After VCAA notice was furnished to the Veteran 
in April 2004, the claims were readjudicated, and a SSOC was 
provided to the veteran in March 2005 following VCAA notice 
compliance action.  The veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VA notice.  The veteran's 
representative submitted written argument on his behalf in 
August 2005.  Therefore, there is no prejudice to the 
veteran, because VCAA notice could not have been provided 
prior to the initial adjudication of his claims by the RO and 
because his claims were subsequently readjudicated by the RO 
after appropriate VCAA notice was provided.  

Moreover, the United States Court of Appeals for Veterans 
Claims (the Court)  recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed immediately above, this claim was 
readjudicated after the veteran was accorded ample 
opportunity to respond to VCAA notice.  The veteran and his 
representative have not indicated any concerns with the 
timing of the VCAA notice.   

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The Board notes that the veteran 
specifically declined a personal hearing in this matter.  

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Whether new and material evidence has been presented 
which is sufficient to reopen the veteran's claim of 
entitlement to service connection for tinnitus.  

The veteran contends that he has tinnitus as a result of his 
military service.  

Relevant law and regulations

Service connection

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran's claim to reopen 
was received in September 1996, his claims will be 
adjudicated by applying the law previously in effect, 38 
C.F.R. § 3.156(a) (2001), which will be set forth in the 
paragraph immediately following.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

At the time of the July 1993 rating action which denied the 
veteran's claim of entitlement to service connection for 
tinnitus, the evidence of record included the veteran's 
service medical records, reports of VA examinations, and a 
private physician's statement.  The basis for the denial of 
service connection was the fact that the service medical 
records showed no complaints, finding or treatment for 
tinnitus and that the first complaint of tinnitus was not 
until 1991, more than 23 years after the veteran's discharge 
from service.  In essence, the RO determined that there was 
no competent medical evidence establishing a nexus between 
the veteran's tinnitus and his military service.  The veteran 
did not appeal that decision, and it is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In September 1996, the veteran sought to reopen the claim of 
entitlement to service connection for tinnitus.  

Analysis

As explained above, the present inquiry is whether any of the 
newly received evidence bears directly and substantially upon 
the specific matter under consideration, namely, whether such 
evidence reflects or suggests that the veteran's tinnitus is 
related to his military service.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.  At the time of the 
July 1993 rating decision, two elements were established: 
element (1), current disability; and element (2), in service 
injury [via the combat presumption, see 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d)]. 

Since the July 1993 rating decision numerous pieces of 
evidence have been associated with the claims file, including 
reports of VA examinations conducted between 1998 and 2002, 
private treatment records, and private physicians' 
statements.  While this medical evidence may be considered 
"new" in that it was not of record at the time of the 1993 RO 
decisions, it is not "material" because it does not 
demonstrate any relationship between the veteran's tinnitus 
and his military service, the unestablished element (3).  In 
fact, the evidence pertains entirely to unrelated 
disabilities (i.e., headaches, PTSD), with no reference to 
tinnitus.  

Thus there has been added to the record no evidence which is 
suggestive of a medical nexus to service.  Despite VCAA 
notice to the veteran that he submit medical nexus evidence, 
he has not done so.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].

With respect to the veteran's own statements on file in 
support of his claim, these are essentially reiterations of 
similar contentions raised in 1993 and are therefore not new 
and do not serve to reopen the claim.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  Further, such lay statements as 
to medical matters are not competent and cannot be considered 
new and material as to the question of the relationship of 
tinnitus to service.  It is now well-established that a 
layperson without medical training, such as the veteran, is 
not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

Consequently, because there is no competent medical evidence 
which even suggests that the veteran's tinnitus is 
etiologically related to his military service, the new 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156 (2001).  Therefore, the Board finds that 
the veteran's attempt to reopen his claim of entitlement to 
service connection for tinnitus is unsuccessful.  The 
recently submitted evidence not being both new and material, 
the claim of service connection for tinnitus is not reopened 
and the benefit sought on appeal remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the evidence 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).  In particular,  the veteran should 
produce competent medical evidence which relates his tinnitus 
to his military service.  See 38 U.S.C.A. § 5107(a) [it is 
the responsibility of the claimant to support a claim for VA 
benefits].

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
stomach problems, claimed as secondary to service-connected 
shell fragment wound residuals of the abdomen.  

The veteran in essence contends that his current 
gastrointestinal problems are related to his service-
connected shell fragment wound of the abdomen, which is 
currently evaluated as 20 percent disabling.  

[The Board observes that service connection has also been 
established for residuals of hookworm; a noncompensable 
disability rating has been assigned.  The veteran has not 
contended that this disability is the cause of his current 
gastrointestinal problems.]

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, a similar analysis applies.  
There must be (1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

Factual background

At the time of the July 1993 rating action which denied the 
veteran's claim of entitlement to service connection for 
stomach problems on a secondary basis, the evidence of record 
included the veteran's service medical records, reports of VA 
examinations, and a private physician's statement.  This 
evidence revealed that service-connection was in effect for 
shell fragment wound residuals of the abdomen and that the 
veteran had current gastrointestinal problems, including 
gastroesophageal reflux disease, Barette's esophagus, 
enteritis, duodenitis and irritable bowel syndrome.  The 
denial of the claim was based on the fact that there was no 
competent medical evidence establishing a relationship 
between the veteran's stomach problems and the service-
connected disability. 

Analysis

Wallin elements (1) and (2), current disability and service-
connected disability, were established at the time of the 
1993 rating decision.  The Board's inquiry is therefore 
directed to the matter of element (3), medical nexus.

The Board has reviewed the evidence that has been received 
since the July 1993 rating decision.  Among the evidence is a 
CT scan of the abdomen dated in March 2001 which included an 
impression of dilated small bowel with borderline wall 
thickening suggestive of at least partial small bowel 
obstruction.  The examiner noted that the etiology was not 
determined by this examination, but may be the result of 
adhesions.  

The Board finds that the March 2001 CT scan is new and 
material evidence in that it contains evidence that was not 
previously of record and that the evidence bears directly and 
substantially upon the specific matter under consideration 
that is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The March 2001 
notation, while speculative, suggests a possible casual 
relationship between the veteran's small bowel obstruction 
and adhesions which could be the result of the service-
connected shell fragment wound of the abdomen.  Accordingly, 
new and material evidence has been submitted, and the 
veteran's claim to reopen succeeds on this basis.  See 38 
C.F.R. § 3.156 (2001).  

The Board wishes to make it clear that such evidence, 
although adequate for the limited purposes of reopening the 
claim, may not be sufficient to allow the grant of the 
benefits sought.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In particular, the Board has assumed that the 
"adhesions" referred to in the examiner's remark are the 
result of the service-connected shell fragment wound of the 
abdomen.  However, in rendering a decision on the merits, the 
Board is prohibited from exercising its own medical judgment.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  For 
reasons explained below, the Board finds that additional 
development, in the form of medical evidence, is necessary 
before the Board may proceed to a decision on the merits of 
the reopened claim.

In summary, for the reasons explained above the Board has 
concluded that the veteran has submitted competent medical 
evidence which serves to show that his stomach problems may 
be related to his service-connected shell fragment wound 
residuals of the abdomen.  The recently submitted evidence 
being both new and material, the claim of service connection 
for stomach problems is reopened.


ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for tinnitus.  The claim remains denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for stomach problems is 
reopened; to that extent only, the appeal is granted.

REMAND

As was discussed in connection with the VCAA, above, having 
determined that the veteran's claim for entitlement to 
secondary service connection for a gastrointestinal 
disability is reopened, VA has a duty to assist the veteran 
in the development of evidence pertinent to his claim under 
38 U.S.C.A. § 5107(b) (West 2002).  

For reasons alluded to above, the Board believes that a nexus 
opinion by a physician, based on a complete review of the 
claims file, is needed.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  In this regard, the Board notes that the 
evidence does not include a medical opinion addressing 
whether the veteran's service-connected shell fragment wound 
residuals of the abdomen has caused or aggravated his other 
non service-connected stomach problems.  In addition, it is 
unclear whether the "adhesions" referred to above have 
anything to do with the service-connected shell fragment 
wound.  In addition, for the sake of completeness the 
relationship between the service-connected hookworm residuals 
and the current gastrointestinal disabilities should be 
explored.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should schedule the veteran for a 
VA examination to determine the nature 
and etiology of his stomach problems.  
All indicated tests and studies should be 
performed.  The examiner should express 
an opinion as to it is  as likely as not 
whether any identified gastrointestinal 
disability is related to the service-
connected shell fragment wound residuals 
of the abdomen, to include any adhesions 
associated therewith, as well as the 
serviced-connected hookworm residuals.  
If the examiner concludes that there is 
no casual connection, it should be 
indicated whether there has been any 
aggravation of any identified stomach 
problem as a result of the service-
connected shell fragment wound residuals 
of the abdomen and hookworm residuals 
and, if so, specify the degree of 
aggravation.  If the examiner finds that 
some, but not all, of the veteran's 
currently diagnosed gastrointestinal 
disabilities are related to a service-
connected disability, these should be 
identified.  Finally, the examiner finds 
that adhesions related to the service-
connected shell fragment wound of the 
abdomen are a source of pain, but are not 
otherwise implicated in any 
gastrointestinal disability, this should 
be explained.  A report of the 
examination should be associated with the 
veteran's VA claims folder.

2.  Thereafter, VBA should readjudicate 
the issue of entitlement to service 
connection for stomach problems as 
secondary to service-connected shell 
fragment wound residuals of the abdomen.  
If any benefit sought remains denied, the 
veteran and his representative should be 
provided a SSOC, which reflects 
consideration of all additional evidence, 
and the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


